DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-18 are objected to because of the following informalities.
Claim 1 recites “the control device sets the vehicle speed at an end of the first operation to the target vehicle speed… and sets a prescribed value higher than the vehicle speed at the end of the first operation to the target vehicle speed” where Examiner assumes Applicant intended to recite “the control device sets the vehicle speed at an end of the first operation [[to]]as the target vehicle speed… and sets a prescribed value higher than the vehicle speed at the end of the first operation [[to]]as the target vehicle speed”.  
Claims 2, 3, and 4 recite “the control device sets a recommended vehicle speed to the target vehicle speed” where Examiner assumes Applicant intended to recite “the control device sets a recommended vehicle speed [[to]]as the target vehicle speed”.
Claims 14, 15, and 16 recite “after the control device sets the recommended vehicle speed to the target vehicle speed, the control device sets one value to the target vehicle speed, the one value being acquired by adding a changing amount corresponding to the third operation to the vehicle speed at detection of the third operation” where Examiner assumes Applicant intended to recite “after the control device sets the recommended vehicle speed [[to]]as the target vehicle speed, the control device sets one value [[to]]as the target vehicle speed, the one value being acquired by adding a changing amount corresponding to the third operation to the vehicle speed at detection of the third operation”.
Appropriate correction is required.
In regard to claims 5-18: A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). No action is required by Applicant at this time.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  The claims include the functional limitation “set the recommended vehicle speed based on the vehicle speed at the past constant speed control”; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved, please see rejection under 35 USC 112(b) outlined below for more detail.  The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP §2163.03(V).	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the control device sets the vehicle speed at an end of the first operation to the target vehicle speed in a case where a vehicle state does not satisfy a prescribed condition, and sets a prescribed value higher than the vehicle speed at the end of the first operation to the target vehicle speed in a case where the vehicle state satisfies the prescribed condition”, but fails to make clear when/if the prescribed condition is or is not satisfied, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. The claims which depend on claim 1 also fail to make clear when the predetermined condition is satisfied. 
Claim(s) 2-18 depend(s) upon claim 1, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claims 2, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “determine a recommended vehicle speed”, based on the language of the claim.
Claim(s) 8, 11, 14, and 17 depend(s) upon claim 2, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim(s) 9, 12, 15, and 18 depend(s) upon claim 3, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim(s) 10, 13, and 16 depend(s) upon claim 4, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claims 5, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “adding a prescribed value to the vehicle speed”, based on the language of the claim.	
Claims 11, 12, and 13 recite the limitation "the control device is configured to set the recommended vehicle speed based on the vehicle speed at the past constant speed control".  There is insufficient antecedent basis for this limitation in the claims.
Claims 11, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11, 12, and 13 recite “the control device is configured to set the recommended vehicle speed based on the vehicle speed at the past constant speed control” (emphasis added by Examiner), it is unclear from the claim language if the emphasized claim language is intended to reference a previously set target vehicle speed, a user input target vehicle speed, the vehicle speed at the end of the first operation, or some other value, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claims 14, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 14, 15, and 16 recite “the third operation being an operation to change the target vehicle speed… where the operation element detects the third operation after the control device sets the recommended vehicle speed to the target vehicle speed, the control device sets one value to the target vehicle speed, the one value being acquired by adding a changing amount corresponding to the third operation to the vehicle speed” (emphasis added by Examiner), the meaning of the emphasized claim language is unclear such that a person of ordinary skill in the art would be reasonably apprised of what is being claimed, rendering the claims indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagino (JP 2000-170553).
	In regard to claim 1: Hagino discloses a vehicle control system (see [0001]), comprising: an operation element configured to detect a first operation and a second operation by an occupant, the first operation being an operation in a first direction (see [0008]), the second operation being an operation in a second direction different from the first direction (see [0008]); and a control device configured to execute acceleration control, deceleration control (see [0030]), and constant speed control when a vehicle moves forward (see [0072]), the acceleration control being control to accelerate the vehicle in response to the first operation (see [0071]), the deceleration control being control to decelerate the vehicle in response to the second operation (see [0071]), the constant speed control being control to accelerate and/or decelerate the vehicle such that a vehicle speed corresponds to a prescribed target vehicle speed in a case where inputs of the first operation and the second operation are absent (see [0068], Figure 11), wherein when the first operation ends, the control device sets the vehicle speed at an end of the first operation to the target vehicle speed in a case where a vehicle state does not satisfy a prescribed condition (see Figure 10, [0071]: “the two graphs shown in FIGS. 11A and 11B show the characteristics only in the parking mode, and in the normal mode, FIG. 10A”, and [0060]), and sets a prescribed value higher than the vehicle speed at the end of the first operation to the target vehicle speed in a case where the vehicle state satisfies the prescribed condition (see Figure 11, [0068]-[0071]).
In regard to claim 2: Hagino discloses the vehicle control system according to claim 1, wherein in a case where the vehicle speed at a start of the first operation is equal to or less than a prescribed first threshold, the control device sets a recommended vehicle speed to the target vehicle speed (see [0008], [0054], [0068], Figure 11).
In regard to claim 3: Hagino discloses the vehicle control system according to claim 1, wherein in a case where the vehicle speed at a start of the first operation is equal to or less than a prescribed first threshold and the vehicle speed at the end of the first operation is less than a prescribed recommended vehicle speed, the control device sets the recommended vehicle speed to the target vehicle speed (see [0008], [0054], [0068], Figure 11).
	In regard to claim 4: Hagino discloses the vehicle control system according to claim 1, wherein the operation element is configured to move in the first direction from a neutral position in response to the first operation (see [0055]), and in a case where a moving amount of the operation element from the neutral position at the end of the first operation is equal to or more than a prescribed second threshold, the control device sets a recommended vehicle speed to the target vehicle speed (see [0008], [0054], [0068], Figure 11).
In regard to claim 5: Hagino discloses the vehicle control system according to claim 2, wherein the control device is configured to set the recommended vehicle speed by adding [a] prescribed value to the vehicle speed at the end of the first operation (see [0068]).
In regard to claim 6: Hagino discloses the vehicle control system according to claim 3, wherein the control device is configured to set the recommended vehicle speed by adding [a] prescribed value to the vehicle speed at the end of the first operation (see [0068]).
In regard to claim 7: Hagino discloses the vehicle control system according to claim 4, wherein the control device is configured to set the recommended vehicle speed by adding [a] prescribed value to the vehicle speed at the end of the first operation (see [0068]).
In regard to claim 17: Hagino discloses the vehicle control system according to claim 2, wherein the operation element is configured to move in the first direction from a neutral position in response to the first operation (see [0055]), and the control device is configured to set the recommended vehicle speed higher as a moving amount of the operation element from the neutral position at the end of the first operation increases (see [0069]).  
In regard to claim 18: Hagino discloses the vehicle control system according to claim 3, wherein the operation element is configured to move in the first direction from a neutral position in response to the first operation (see [0055]), and the control device is configured to set the recommended vehicle speed higher as a moving amount of the operation element from the neutral position at the end of the first operation increases (see [0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hagino (JP 2000170553) modified by Tabata et al. (US 2021/0108719).
In regard to claim 8: Hagino does not explicitly disclose the vehicle control system according to claim 2, wherein the control device is configured to set the recommended vehicle speed based on at least one of a vehicle speed of another vehicle traveling around the vehicle and a maximum speed set for a road on which the vehicle is traveling; however Hagino does disclose a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed (see [0072]); Tabata et al. teaches a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed (see [0061]), wherein the control device is configured to set the recommended vehicle speed based on at least one of a vehicle speed of another vehicle traveling around the vehicle (see [0075] and [0065]) and a maximum speed set for a road on which the vehicle is traveling (see [0075]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Tabata et al. with the system of Hagino as doing so amounts to use of a known technique to improve similar devices in the same way.  
In regard to claim 9: Hagino does not explicitly disclose the vehicle control system according to claim 3, wherein the control device is configured to set the recommended vehicle speed based on at least one of a vehicle speed of another vehicle traveling around the vehicle and a maximum speed set for a road on which the vehicle is traveling; however Hagino does disclose a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed (see [0072]); Tabata et al. teaches a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed (see [0061]), wherein the control device is configured to set the recommended vehicle speed based on at least one of a vehicle speed of another vehicle traveling around the vehicle (see [0075] and [0065]) and a maximum speed set for a road on which the vehicle is traveling (see [0075]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Tabata et al. with the system of Hagino as doing so amounts to use of a known technique to improve similar devices in the same way.    
In regard to claim 10: Hagino does not explicitly disclose the vehicle control system according to claim 4, wherein the control device is configured to set the recommended vehicle speed based on at least one of a vehicle speed of another vehicle traveling around the vehicle and a maximum speed set for a road on which the vehicle is traveling; however Hagino does disclose a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed (see [0072]); Tabata et al. teaches a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed (see [0061]), wherein the control device is configured to set the recommended vehicle speed based on at least one of a vehicle speed of another vehicle traveling around the vehicle (see [0075] and [0065]) and a maximum speed set for a road on which the vehicle is traveling (see [0075]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Tabata et al. with the system of Hagino as doing so amounts to use of a known technique to improve similar devices in the same way.  
In regard to claim 14: Hagino does not explicitly disclose the vehicle control system according to claim 2, wherein the operation element is configured to detect a third operation different from the first operation and the second operation, the third operation being an operation to change the target vehicle speed, wherein in a case where the operation element detects the third operation after the control device sets the recommended vehicle speed to the target vehicle speed, the control device sets one value to the target vehicle speed, the one value being acquired by adding a changing amount corresponding to the third operation to the vehicle speed at detection of the third operation; however Hagino does disclose a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed set according to driver inputs (see [0072]); Tabata et al. teaches a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed (see [0061]), wherein the operation element is configured to detect a third operation different from the first operation and the second operation (see [0061], [0064]), the third operation being an operation to change the target vehicle speed (see [0064]), wherein in a case where the operation element detects the third operation after the control device sets the recommended vehicle speed to the target vehicle speed, the control device sets one value to the target vehicle speed, the one value being acquired by adding a changing amount corresponding to the third operation to the vehicle speed at detection of the third operation (see [0064], [0076]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Tabata et al. with the system of Hagino as doing so amounts to use of a known technique to improve similar devices in the same way.
In regard to claim 15: Hagino does not explicitly disclose the vehicle control system according to claim 3, wherein the operation element is configured to detect a third operation different from the first operation and the second operation, the third operation being an operation to change the target vehicle speed, wherein in a case where the operation element detects the third operation after the control device sets the recommended vehicle speed to the target vehicle speed, the control device sets one value to the target vehicle speed, the one value being acquired by adding a changing amount corresponding to the third operation to the vehicle speed at detection of the third operation; however Hagino does disclose a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed set according to driver inputs (see [0072]); Tabata et al. teaches a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed (see [0061]), wherein the operation element is configured to detect a third operation different from the first operation and the second operation (see [0061], [0064]), the third operation being an operation to change the target vehicle speed (see [0064]), wherein in a case where the operation element detects the third operation after the control device sets the recommended vehicle speed to the target vehicle speed, the control device sets one value to the target vehicle speed, the one value being acquired by adding a changing amount corresponding to the third operation to the vehicle speed at detection of the third operation (see [0064], [0076]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Tabata et al. with the system of Hagino as doing so amounts to use of a known technique to improve similar devices in the same way.
In regard to claim 16: Hagino does not explicitly disclose the vehicle control system according to claim 4, wherein the operation element is configured to detect a third operation different from the first operation and the second operation, the third operation being an operation to change the target vehicle speed, wherein in a case where the operation element detects the third operation after the control device sets the recommended vehicle speed to the target vehicle speed, the control device sets one value to the target vehicle speed, the one value being acquired by adding a changing amount corresponding to the third operation to the vehicle speed at detection of the third operation; however Hagino does disclose a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed set according to driver inputs (see [0072]); Tabata et al. teaches a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed (see [0061]), wherein the operation element is configured to detect a third operation different from the first operation and the second operation (see [0061], [0064]), the third operation being an operation to change the target vehicle speed (see [0064]), wherein in a case where the operation element detects the third operation after the control device sets the recommended vehicle speed to the target vehicle speed, the control device sets one value to the target vehicle speed, the one value being acquired by adding a changing amount corresponding to the third operation to the vehicle speed at detection of the third operation (see [0064], [0076]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Tabata et al. with the system of Hagino as doing so amounts to use of a known technique to improve similar devices in the same way.
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hagino (JP 2000170553) in view of official notice. 
In regard to claim 11: Hagino does not explicitly disclose the vehicle control system according to claim 2, wherein the control device is configured to set the recommended vehicle speed based on the vehicle speed at the past constant speed control; however Hagino does disclose a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed set according to driver inputs (see [0072]); wherein the control device is configured to set the recommended vehicle speed based on the vehicle speed at the past constant speed control, known as a “resume” feature, was well-known and generally understood in the art at the time of filing; therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a resume feature into the constant speed control disclosed by Hagino, as doing so amounts to use of a known technique to improve similar devices in the same way.
In regard to claim 12: Hagino does not explicitly disclose the vehicle control system according to claim 3, wherein the control device is configured to set the recommended vehicle speed based on the vehicle speed at the past constant speed control; however Hagino does disclose a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed set according to driver inputs (see [0072]); wherein the control device is configured to set the recommended vehicle speed based on the vehicle speed at the past constant speed control, known as a “resume” feature, was well-known and generally understood in the art at the time of filing; therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a resume feature into the constant speed control disclosed by Hagino, as doing so amounts to use of a known technique to improve similar devices in the same way. 
In regard to claim 13: Hagino does not explicitly disclose the vehicle control system according to claim 4, wherein the control device is configured to set the recommended vehicle speed based on the vehicle speed at the past constant speed control; however Hagino does disclose a vehicle control system capable of setting a recommended vehicle speed and executing constant speed control based on the recommended vehicle speed set according to driver inputs (see [0072]); wherein the control device is configured to set the recommended vehicle speed based on the vehicle speed at the past constant speed control, known as a “resume” feature, was well-known and generally understood in the art at the time of filing; therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a resume feature into the constant speed control disclosed by Hagino, as doing so amounts to use of a known technique to improve similar devices in the same way.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669